                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


REBECCA REUSCH,

                            Plaintiff,

                                                       Case No. 18-cv-1555
                    v.

LA CAUSA, INC.,

                         Defendant.



                              PROTECTIVE ORDER

       Based on the Stipulation of the parties (ECF No. 15) and the factual

representations set forth therein, the Court finds that the exchange of sensitive

information between or among the parties and/or third parties other than in accordance

with this Order may cause unnecessary damage and injury to the parties or to others.

The Court further finds that the terms of this Order are fair and just and that good cause

has been shown for entry of a protective order governing the confidentiality of

documents produced in discovery, answers to interrogatories, answers to requests for

admission, and deposition testimony.


       IT IS THEREFORE ORDERED THAT, pursuant to Fed. R. Civ. P. 26(c)

and Civil L. R. 26(e):
       (A)    DESIGNATION OF CONFIDENTIAL OR ATTORNEYS’ EYES ONLY

INFORMATION. Designation of information under this Order must be made by

placing or affixing on the document or material, in a manner that will not interfere with

its legibility, the words “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”


              (1)     One who produces information, documents, or other material may

       designate them as “CONFIDENTIAL” when the person in good faith believes

       they contain trade secrets or nonpublic confidential technical, commercial,

       financial, personal, or business information.


              (2)     One who produces information, documents, or other material may

       designate them as “ATTORNEYS’ EYES ONLY” when the person in good faith

       believes that they contain particularly sensitive trade secrets or other nonpublic

       confidential technical, commercial, financial, personal, or business information

       that requires protection beyond that afforded by a CONFIDENTIAL

       designation.


              (3) Except for information, documents, or other materials produced for

       inspection at the party’s facilities, the designation of confidential information as

       CONFIDENTIAL or ATTORNEYS’ EYES ONLY must be made prior to, or

       contemporaneously with, their production or disclosure. In the event that

       information, documents or other materials are produced for inspection at the



                                            2
party’s facilities, such information, documents, or other materials may be

produced for inspection before being marked confidential. Once specific

information, documents, or other materials have been designated for copying,

any information, documents, or other materials containing confidential

information will then be marked confidential after copying but before delivery

to the party who inspected and designated them. There will be no waiver of

confidentiality by the inspection of confidential information, documents, or

other materials before they are copied and marked confidential pursuant to this

procedure.


       (4)     Portions of depositions of a party’s present and former officers,

directors, employees, agents, experts, and representatives will be deemed

confidential only if designated as such when the deposition is taken or within

30 days of receipt of the deposition transcript.


       (5)     If a party inadvertently produces information, documents, or other

material     containing   CONFIDENTIAL       or    ATTORNEYS’     EYES    ONLY

information without marking or labeling it as such, the information, documents,

or other material shall not lose its protected status through such production and

the parties shall take all steps reasonably required to assure its continued

confidentiality if the producing party provides written notice to the receiving

party within 10 days of the discovery of the inadvertent production, identifying


                                     3
      the information, document or other material in question and of the corrected

      confidential designation.


      (B)    DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION.

Information, documents, or other material designated as CONFIDENTIAL OR

ATTORNEYS’ EYES ONLY under this Order must not be used or disclosed by the

parties or counsel for the parties or any persons identified in subparagraphs (B)(1) and

(2) below for any purposes whatsoever other than preparing for and conducting the

litigation in which the information, documents, or other material were disclosed

(including appeals). The parties must not disclose information, documents, or other

material designated as confidential to putative class members not named as plaintiffs

in putative class litigation unless and until one or more classes have been certified.

Nothing in this Order prohibits a receiving party that is a government agency from

following its routine uses and sharing such information, documents or other material

with other government agencies or self-regulatory organizations as allowed by law.


             (1)    CONFIDENTIAL INFORMATION. The parties and counsel for

      the parties must not disclose or permit the disclosure of any information,

      documents or other material designated as “CONFIDENTIAL” by any other

      party or third party under this Order, except that disclosures may be made in

      the following circumstances:




                                           4
         (a)   Disclosure may be made to employees of counsel for the

parties or, when the party is a government entity, employees of the

government, who have direct functional responsibility for the

preparation and trial of the lawsuit. Any such employee to whom counsel

for the parties makes a disclosure must be advised of, and become subject

to, the provisions of this Order requiring that the information,

documents, or other material be held in confidence.


         (b)   Disclosure may be made only to employees of a party

required in good faith to provide assistance in the conduct of the litigation

in which the information was disclosed who are identified as such in

writing to counsel for the other parties in advance of the disclosure of the

confidential information, documents or other material.


         (c)   Disclosure may be made to court reporters engaged for

depositions and those persons, if any, specifically engaged for the limited

purpose of making copies of documents or other material. Before

disclosure to any such court reporter or person engaged in making copies,

such reporter or person must agree to be bound by the terms of this

Order.


         (d)   Disclosure may be made to consultants, investigators, or



                              5
      experts (collectively “experts”) employed by the parties or counsel for the

      parties to assist in the preparation and trial of the lawsuit. Before

      disclosure to any expert, the expert must be informed of and agree to be

      subject to the provisions of this Order requiring that the information,

      documents, or other material be held in confidence.


             (e)       Disclosure may be made to deposition and trial witnesses

      in connection with their testimony in the lawsuit and to the Court and the

      Court’s staff.


             (f)       Disclosure may be made to persons already in lawful and

      legitimate possession of such CONFIDENTIAL information.


      (2)    ATTORNEYS’ EYES ONLY INFORMATION. The parties and

counsel for the parties must not disclose or permit the disclosure of any

information, documents, or other material designated as “ATTORNEYS’ EYES

ONLY” by any other party or third party under this Order to any other person

or entity, except that disclosures may be made in the following circumstances:


             (a)       Disclosure may be made to counsel and employees of

      counsel for the parties who have direct functional responsibility for the

      preparation and trial of the lawsuit. Any such employee to whom counsel

      for the parties makes a disclosure must be advised of, and become


                                     6
subject to, the provisions of this Order requiring that the information,

documents, or other material be held in confidence.


          (b)    Disclosure may be made to court reporters engaged for

depositions and those persons, if any, specifically engaged for the limited

purpose of making copies of documents or other material. Before

disclosure to any such court reporter or person engaged in making copies,

such reporter or person must agree to be bound by the terms of this

Order.


         (c)     Disclosure may be made to consultants, investigators, or

experts (collectively “experts”) employed by the parties or counsel for the

parties to assist in the preparation and trial of the lawsuit. Before

disclosure to any expert, the expert must be informed of and agree to be

subject to the provisions of this Order requiring that the information,

documents, or other material be held in confidence.


         (d)     Disclosure may be made to deposition and trial witnesses

in connection with their testimony in the lawsuit and to the Court and the

Court’s staff.


         (e)     Disclosure may be made to persons already in lawful and

legitimate possession of such ATTORNEYS’ EYES ONLY information.


                               7
       (C)    MAINTENANCE OF CONFIDENTIALITY. Except as provided in

subparagraph (B), counsel for the parties must keep all information, documents, or

other material designated as confidential that are received under this Order secure

within their exclusive possession and must place such information, documents, or

other material in a secure area.


              (1)     All copies, duplicates, extracts, summaries, or descriptions

       (hereinafter referred to collectively as “copies”) of information, documents, or

       other material designated as confidential under this Order, or any portion

       thereof, must be immediately affixed with the words “CONFIDENTIAL” or

       “ATTORNEYS’ EYES ONLY” if not already containing that designation.


              (2)     To the extent that any answers to interrogatories, transcripts of

       depositions, responses to requests for admissions, or any other papers filed or

       to be filed with the Court reveal or tend to reveal information claimed to be

       confidential, these papers or any portion thereof must be filed under seal by the

       filing party with the Clerk of Court utilizing the procedures set forth in General

       L. R. 79(d). If a Court filing contains information, documents, or other materials

       that were designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by a

       third party, the party making the filing shall provide notice of the filing to the

       third party.




                                           8
       (D)    CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party

may challenge the designation of confidentiality by motion. The movant must

accompany such a motion with the statement required by Civil L. R. 37. The

designating party bears the burden of proving that the information, documents, or

other material at issue are properly designated as confidential. The Court may award

the party prevailing on any such motion actual attorney fees and costs attributable to

the motion.


       (E)    CONCLUSION OF LITIGATION. At the conclusion of the litigation, a

party may request that all information, documents, or other material not filed with the

Court or received into evidence and designated as CONFIDENTIAL or ATTORNEYS’

EYES ONLY under this Order must be returned to the originating party or, if the parties

so stipulate, destroyed, unless otherwise provided by law. Notwithstanding the

requirements of this paragraph, a party may retain a complete set of all documents filed

with the Court, subject to all other restrictions of this Order.

      SO ORDERED.

      Dated at Milwaukee, Wisconsin this 20th day of June, 2019.



                                                 _________________________
                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge




                                             9
